DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
receiving an approval request for a financial transaction from a payment system, the approval request including a purchase amount corresponding to the financial 
obtaining information indicating a current value of securities associated with a financial card from a record keeper system associated with the securities; 
determining a purchase amount limit based on the current value, the purchase amount limit including a percentage of the current value; 
responsive to the purchase amount being less than or equal to the purchase amount limit: obtaining margin loan funds equal to the purchase amount, the margin loan funds being obtained based on a margin loan attributed to a user that initiated the financial transaction; 
sending the margin loan funds to the payment system, the payment system approving the financial transaction prior to the time limit expiring responsive to receiving the margin loan funds; 
instructing the record keeper system to have a broker sell at least a portion of the securities to attain sale funds; 
obtaining the sale funds; and 
settling the margin loan using the sale funds.
THE LIMITATIONS OF 
receiving an approval request for a financial transaction, the approval request including a purchase amount corresponding to the financial transaction and a time limit indicating an amount of time before the approval request times out and is void; 
obtaining information indicating a current value of securities associated with a financial card from a record keeper associated with the securities; 

responsive to the purchase amount being less than or equal to the purchase amount limit: obtaining margin loan funds equal to the purchase amount, the margin loan funds being obtained based on a margin loan attributed to a user that initiated the financial transaction; 
sending the margin loan funds and approving the financial transaction prior to the time limit expiring responsive to receiving the margin loan funds; 
instructing the record keeper to have a broker sell at least a portion of the securities to attain sale funds; 
obtaining the sale funds; and 
settling the margin loan using the sale funds; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “payment system” and “record keeper system”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “payment system” and “record keeper system”, language; “receiving”, “obtaining”, “determining”, “obtaining”, “sending”, “instructing”, and “settling” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “payment system” and “record keeper system”, to perform the “receiving”, “obtaining”, “determining”, “obtaining”, “sending”, “instructing”, and “settling”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “obtaining”, “determining”, “obtaining”, “sending”, “instructing”, and “settling” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations 
Claims 8 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claim 1, 8, and 15, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over McNamara, U.S. Patent Application Publication Number 2006/0271470; in view of Loveland, U.S. Patent Application Publication Number 2002/0052818; in view of McCanna, U.S. Patent Application Publication Number 2012/0157042.
As per claim 1, 
McNamara explicitly teaches:  
determining a purchase amount limit based on the current value, the purchase amount limit including a percentage of the current value; (McNamara 20060271470 at paras. 84-90)
responsive to the purchase amount being less than or equal to the purchase amount limit: obtaining margin loan funds equal to the purchase amount, the margin loan funds being obtained based on a margin loan attributed to a user that initiated the financial transaction; (McNamara 20060271470 at paras. 84-90)
sending the margin loan funds to the payment system, the payment system approving the financial transaction prior to the time limit expiring responsive to receiving the margin loan funds; (McNamara at paras. 112-114)
instructing the record keeper system to have a broker sell at least a portion of the securities to attain sale funds; (McNamara at paras. 123-130)
obtaining the sale funds; and (McNamara at paras. 123-130)


McNamara does not explicitly teach, however, Loveland does explicitly teach:  
obtaining information indicating a current value of securities associated with a financial card from a record keeper system associated with the securities; (Loveland 20020052818 at paras. 71-73) ("As described above, the invention uniquely combines Consumer purchasing and retail investment. This is further demonstrated by the method providing Consumers with the ability to make purchases on credit collateralized by brokerage held investments. The Company managing the fulfillment of awards, whether a Merchant or an independent organization, enters into agreements with online brokerages. The agreements enable the company to provide the brokerage clients with access to their accounts from a source other than the brokerage itself. The Company will use a computer software application adopting the same security measures employed by the brokerages. The agreement will also enable the Company to provide through the computer software the ability for the client to make transactions against their portfolio holdings. Most notably, this will enable the Consumer to make transactions affecting the availability of their margin accounts. However, the method also provides a vehicle whereby the Consumer is able to instruct a brokerage to instantly sell the securities in a company in order to finance at that time, and seamlessly, the purchase of Products. Therefore the computer software application enables payments using the available margin funds or automatically liquidating portfolio holdings.")
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamara and Loveland to provide a transaction process that enables consumers to use low cost debt leveraged by portfolio held investments to purchase goods and services from a merchant and to do so directly and seamlessly, such as by utilizing a payment card.  (Loveland at Abstract and paras. 13-18).

McNamara and Loveland do not explicitly teach, however, McCanna does explicitly teach:  
	receiving an approval request for a financial transaction from a payment system, the approval request including a purchase amount corresponding to the financial transaction and a time limit indicating an amount of time before the approval request times out and is void; (McCanna 20120157042 at paras. 78-80) (" In one embodiment, the user may provide an advance approval for subsequent payment requests to pay via the phone number (123). The advance approval may include a number of limitations, such as the time limit for the expiration of the advance approval, the budget limit for the advance approval, a limit on payees for the advance approval, etc. For example, the advance approval may limit the payees based on their business category, web address, product type, service type, geographic location, etc. For example, the budget limit may include the frequency of subsequent payment requests, limits for individual payment requests, and a total limit for subsequent payment requests, etc.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
As per claim 2, Loveland explicitly teaches: wherein responsive to the purchase amount being greater than the purchase amount limit, the method further comprises notifying the payment system that the current value is insufficient, the payment system denying the financial transaction based on the current value being insufficient.  (Loveland at paras. 104-106)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamara, Loveland, and McCanna to provide a transaction process that enables consumers to use low cost debt leveraged by portfolio held investments to purchase goods and services from a merchant and to do so directly and seamlessly, such as by utilizing a payment card.  (Loveland at Abstract and paras. 13-18).
As per claim 3, McNamara explicitly teaches: wherein the margin loan is settled using the sale funds after the time limit expires.  (McNamara at paras. 123-130)
As per claim 4, McNamara explicitly teaches: wherein the record keeper system receives the sale funds from the broker and the sale funds are obtained from the record keeper system.  (McNamara at paras. 123-130)
As per claim 5, Loveland explicitly teaches:  wherein the purchase amount limit is a maximum amount of funds that the purchase amount can be that permits the financial transaction to be approved.  (Loveland at paras. 85-90)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
As per claim 6, Loveland explicitly teaches:  further comprising verifying that the margin loan funds are greater than or equal to the purchase amount.  (Loveland at paras. 25-30)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamara, Loveland, and McCanna to provide a transaction process that enables consumers to use low cost debt leveraged by portfolio held investments to purchase goods and services from a merchant and to do so directly and seamlessly, such as by utilizing a payment card.  (Loveland at Abstract and paras. 13-18).
As per claim 7, Loveland explicitly teaches: wherein the record keeper system is instructed to have the broker sell the at least the portion of the securities until the sale funds equal the purchase amount.  (Loveland at pars. 95-100)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamara, Loveland, and McCanna to provide a transaction process that enables consumers to use low cost debt leveraged by portfolio held investments to purchase goods and services from a merchant and to do so directly and seamlessly, such as by utilizing a payment card.  (Loveland at Abstract and paras. 13-18).

Claims 8 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 9 and 16 are substantially similar to claim 2, thus, they are rejected on similar grounds.
Claims 10 and 17 are substantially similar to claim 3, thus, they are rejected on similar grounds.
Claims 11 and 18 are substantially similar to claim 4, thus, they are rejected on similar grounds.
Claims 12 and 19 are substantially similar to claim 5, thus, they are rejected on similar grounds.
Claim 13 is substantially similar to claim 6, thus, it is rejected on similar grounds.
Claims 14 and 20 are substantially similar to claim 7, thus, they are rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3693